DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-8,12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,390,257 (referred to as P257). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re claim 1:
Claim 1,17, and 18 merely broaden the scope of claim 1 of P257.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Re claim 2:  Claim 2 is substantially similar to claim 2 of P257.
Re claim 3:  Claim 3 is substantially similar to claim 3 of P257.
Re claim 4:  Claim 4 is substantially similar to claim 4 of P257.
Re claim 5:  Claim 5 is substantially similar to claim 6 of P257.
Re claim 6:  Claim 6 is substantially similar to claim 7 of P257.
Re claim 7:  Claim 7 is substantially similar to claim 8 of P257.
Re claim 8:  Claim 8 is substantially similar to claim 9 of P257.
Re claim 12:  Claim 12 is substantially similar to claim 10 of P257.
Re claim 13:  Claim 13 is substantially similar to claim 11 of P257.

Re claim 15:  Claim 15 is substantially similar to claim 13 of P257.
Re claim 16:  Claim 16 is substantially similar to claim 14 of P257.
Re claim 17:
Claim 17 merely broaden the scope of claim 15 of P257.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Re claim 18:
Claim 18 merely broaden the scope of claim 16 of P257.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Re claim 19:  Claim 19 is substantially similar to claim 17 of P257.
Re claim 20:  Claim 20 is substantially similar to claim 18 of P257.

Claims 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,390,257 (referred to as P257) in view of Lee (US 20150230119).
Re claim 9:
As discussed above, P257 view of Akiyoshi meet all the limitations of the parent claims.
P257 does not explicitly disclose sending to the endpoint device a notification of a cost increase for the priority of the traffic associated with the endpoint device; and receiving a 
Lee discloses sending to the endpoint device a notification of a cost increase for the priority of the traffic associated with the endpoint device; and receiving a response from the endpoint device confirming to incur the cost and to increase the priority of the traffic associated with the endpoint device (Fig.6 ref. S650 Transmit Compensation and limitation and ref. S670 Transmit Consent of User and Para.[0061]  the user of the terminal 220 requesting a high level is given the limitations (collecting an additional fee, later non-allocating priority) which are included in managed service requirements). 
P257 and Lee are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify P257 to send a notification of a cost increase and receive a response as taught by Lee in order to prevent QoS for users of all terminals from deteriorating at a time of occurrence of a network overload (Lee Para.[0009]).
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,390,257 (referred to as P257) in view of Lee and Iihoshi (US 20150208336).
Re claim 11:
As discussed above, P257 view of Lee and Lee meet all the limitations of the parent claims.
P257 does not explicitly disclose tracking a total amount of costs charged to the account associated with the endpoint device for increases to the priority of the traffic associated with the endpoint device in a billing period; and when the total amount of the costs exceeds a threshold cost, increasing the priority of the traffic for a duration of the billing period without causing further costs to be charged to the account associated with the endpoint device.
Iihoshi discloses tracking a total amount of costs charged to the account associated with the endpoint device for increases to the priority of the traffic associated with the endpoint device in a billing period; and when the total amount of the costs exceeds a threshold cost, increasing the priority of the traffic for a duration of the billing period without causing further costs to be charged to the account associated with the endpoint device (Fig.6 and Para.[0091]  radio access scheme selection may be made such as to suppress the communication fee due to predetermined communication, whilst radio access scheme selection may be made in favor of high radio access scheme quality for communication for which stability is a desideratum and Para.[0085]  the rate of use of the communication fee within a predetermined period, such as per-day, per/week, or per/month rate of use, has exceeded a predetermined threshold, in accordance with the policy). 
As shown above, Iihoshi discloses charging an increased fee for high priority transmission until a threshold fee amount is exceeded and the fee being over a period of time.  Iihoshi does not explicitly state “tracking” and “a billing period.”   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the system of Iihoshi tracks the amount charged to an account of the device during a billing period in order to determine when a threshold fee has been charged and for the fee to be during a duration of a billing period in order to set a time period for when the usage and fee is tracked.
P257 and Iihoshi are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify P257 to include tracking a total costs and increasing the priority without charging further costs as taught by Iihoshi in order to respond to specified needs of users (Iihoshi Para.[0008]) and provide communication stability and user friendliness (Para.[0091]  and Para.[0110]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,4-8,12-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US 20170086090) in view of Akiyoshi (US 20160142326).
Re claim 1:
Sharma discloses a processor deployed in a network (Fig.4); and 
a computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising (Fig. 4): 
receiving a request from an endpoint device to increase a priority of traffic associated with the endpoint device, wherein the traffic is associated with a first quality of service class indicator (Para.[0091]  the UE can send a force_request to the network entity with the requested QCI value for the call with additional parameters justifying the request. The network entity can honor the request if possible, or if not, deny it and assign the next highest QCI it is able to assign), and 
(Para.[0033]  setting the DSCP based on the QCI); and 
increasing the priority of the traffic in response to the request, the increasing the priority of the traffic comprising (Para.[0091]  the UE can send a force_request to the network entity with the requested QCI value for the call with additional parameters justifying the request. The network entity can honor the request if possible, or if not, deny it and assign the next highest QCI it is able to assign): 
quality of service class indicator for the traffic, wherein the network element labels packets in the traffic associated with the endpoint device with the second packet data session quality of service label instead of the first packet data session quality of service label, in response to the adjustment (Para.[0033]  setting the DSCP based on the QCI), and 
wherein components of the network process the packets in the traffic labeled with the second packet data session quality of service label with a greater priority than packets labeled with the first packet data session quality of service label (Fig.6 ref. 640).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that  the request from the UE is for an increased priority, as indicated by the statement in Para.[0091] “assign the next highest QCI it is able to assign”, and that once the QCI is changed, the DSCP label will be changed and the packet will be processed according to the change DSCP labrl.
Sharma does not explicitly disclose sending an instruction to a network element in the network to adjust a mapping of the first quality of service class indicator to a second packet data session quality of service label for the traffic, wherein the network element labels packets in the 
Akiyoshi discloses sending an instruction to a network element in the network to adjust a mapping of the first quality of service class indicator to a second packet data session quality of service label for the traffic (Fig.10 ref. Change QoS related Control Policy and Para.[0073]  Each of the radio base station 10b, access GW 20a, and mobile anchor GW 20b has functions basically similar to those of the communication apparatus shown in FIG. 3, and the control apparatus 50 similarly has the functions shown in FIG. 4), 
wherein the network element labels packets in the traffic associated with the endpoint device with the second packet data session quality of service label instead of the first packet data session quality of service label, in response to the instruction (Para.[0053]  the QoS information associated with the logical path 30 to which the packet belongs is given to this packet), and wherein components of the network process the packets in the traffic labeled with the second packet data session quality of service label with a greater priority than packets labeled with the first packet data session quality of service label (Fig.8 and Para.[0066]  the control apparatus 50 changes the DSCP of a bearer of destination address "B", among bearers of QCI value "5", from "BE" to "EF” – where “EF” is a greater priority than “BE”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that  after the network element in Fig.10 receives the Change QoS-Related Control Policy the changed policy information (as shown in Figure 8) is used.
Sharma and Akiyoshi are analogous because they both pertain to data communications.
(Akiyoshi Para.[0066]).
Re claim 2:
Sharma discloses wherein the first packet data session quality of service label and the second packet data session quality of service label comprise differentiated services code points (Para.[0033]  setting the DSCP based on the QCI).
Re claim 4:
Sharma discloses wherein the request from the endpoint device to increase the priority of the traffic associated with the endpoint device includes at least one parameter comprising: a minimum bandwidth; a maximum latency; a maximum jitter; a maximum call blocking; a maximum packet loss; a second quality of service class indicator; or the second packet data session quality of service label (Para.[0091]  the UE can send a force_request to the network entity with the requested QCI value for the call with additional parameters justifying the request.).
Re claim 5:
As discussed above, Sharma meets all the limitations of the parent claims.
Sharma discloses wherein the request from the endpoint device to increase the priority of the traffic (Para.[0091]  the UE can send a force_request to the network entity with the requested QCI value for the call with additional parameters justifying the request).

As shown above, Sharma discloses including additional parameters in the request, but does not explicitly disclose all the parameters that can be included with the request.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the request to identify a type of traffic from a plurality of types of traffic in order to justify why the UE would like an increase in priority.
Re claim 6:
Akiyoshi discloses wherein the network element comprises: a cellular base station; a base transceiver station; a NodeB; an eNodeB; a serving gateway; or a packet data network gateway (Fig.10 ref. Change QoS related Control Policy and Para.[0073]  Each of the radio base station 10b, access GW 20a, and mobile anchor GW 20b has functions basically similar to those of the communication apparatus shown in FIG. 3, and the control apparatus 50 similarly has the functions shown in FIG. 4).
Re claim 7:
As discussed above, Sharma meets all the limitations of the parent claim.
Sharma discloses wherein the request from the endpoint device to increase the priority of the traffic identifies a destination for which the increase to the priority of the traffic is requested when the traffic is between the endpoint device and the destination (Para.[0091]  the UE can send a force_request to the network entity with the requested QCI value for the call with additional parameters justifying the request).
Sharma discloses the request including additional parameters, but does not explicitly disclose all the parameters that can be related to a QCI/DSCP change.  Sharma does not explicitly disclose increase the priority of the traffic identifies a destination for which the 
Akiyoshi discloses increase the priority of the traffic identifies a destination for which the increase to the priority of the traffic is requested when the traffic is between the endpoint device and the destination (Fig.8 – where Sharma discloses the request).
Sharma and Akiyoshi are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sharma to include a identifying a destination for which to increase the priority of traffic as taught by Akiyoshi in order to achieve finer QoS control (Akiyoshi Para.[0066]).
Re claim 8:
Akiyoshi discloses wherein the destination is identified by: a network address; a range of network addresses; a subnet; a uniform resource locator; or a telephone number (Fig.8 ref. Destination Address).
Re claim 12:
Sharma discloses wherein the request indicates (Para.[0091]  the UE can send a force_request to the network entity with the requested QCI value for the call with additional parameters justifying the request).
Sharma does not explicitly a duration of time for the increase.
As shown above, Sharma discloses including additional parameters in the request, but does not explicitly disclose all the parameters that can be included with the request.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the request to indicate a duration of time to justify why the UE would like an increase in priority and to adjust the priority for an appropriate time in order to maximize (Sharma Para.[0080]  if a weekly conference call is relatively inactive for the first five minutes every week, the network can assign a lower QoS for the first five minutes).
Re claim 13:
Sharma discloses storing a user preference for at least one parameter associated with the traffic when the priority of the traffic is increased (Para.[0091]  the UE can send a force_request to the network entity with the requested QCI value for the call with additional parameters justifying the request  and Para.[0083]  the identifier of the user device may be used to lookup the user device in a database to determine historical call activity of the device, the importance of the user, the user's subscription level, the device profile, and the like and Para.[0075-0080] show additional metrics).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that information in a database has been stored and for the system to store the requested QCI and metrics when the priority is increased in order to track the quality level and resources that have been assigned to the UEs.
Re claim 14:
Sharma discloses wherein the at least one parameter comprises: a minimum bandwidth; a maximum latency; a maximum jitter; a maximum call blocking; a maximum packet loss; a second quality of service class indicator; or the second packet data session quality of service label (Para.[0091]  the UE can send a force_request to the network entity with the requested QCI value for the call with additional parameters justifying the request).
Re claim 15:
Sharma discloses wherein the second packet data session quality of service label is selected in accordance with the parameter (Para.[0033]  setting the DSCP based on the QCI – where changing the QCI will change the DSCP).
Re claim 17:
	Claim 17 is rejected on the same grounds as set forth in the rejection of claim 1.
Re claim 18:
	Claim 18 is rejected on the same grounds as set forth in the rejection of claim 1.
Re claim 19:
	Claim 19 is rejected on the same grounds as set forth in the rejection of claim 2.

Claims 3 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Akiyoshi as applied to claims 1 and 18 above, and further in view of Yin (US 20120087313).
Re claim 3:
As discussed above, Sharma meets all the limitations of the parent claim.
Sharma discloses wherein the first packet data session quality of service label and the second packet data session quality of service label comprise (Para.[0033]  setting the DSCP based on the QCI).
Sharma does not explicitly disclose type of service labels.
Yin discloses type of service labels (Para.[0072]  differentiated services codepoint priority ( DSCP, Differentiated Services Codepoint Priority) /type of service (TOS, Type of Service) – where Sharma in view of Akiyoshi shoes a first and second ).
Sharma and Akiyoshi are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sharma to include type of service label as taught by Yin in order to use an obvious variant and well-known service label.
Re claim 20:
	Claim 20 is rejected on the same grounds set forth in the rejection of claim 3.


Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Akiyoshi as applied to claim 1 above, and further in view of Lee (US 20150230119).
Re claim 9:
As discussed above, Sharmain view of Akiyoshi meet all the limitations of the parent claims.
Sharma does not explicitly disclose sending to the endpoint device a notification of a cost increase for the priority of the traffic associated with the endpoint device; and receiving a response from the endpoint device confirming to incur the cost and to increase the priority of the traffic associated with the endpoint device.
Lee discloses sending to the endpoint device a notification of a cost increase for the priority of the traffic associated with the endpoint device; and receiving a response from the endpoint device confirming to incur the cost and to increase the priority of the traffic associated with the endpoint device (Fig.6 ref. S650 Transmit Compensation and limitation and ref. S670 Transmit Consent of User and Para.[0061]  the user of the terminal 220 requesting a high level is ). 
Sharma and Lee are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sharma to send a notification of a cost increase and receive a response as taught by Lee in order to prevent QoS for users of all terminals from deteriorating at a time of occurrence of a network overload (Lee Para.[0009]).
Re claim 10:
As discussed above, Sharmain view of Akiyoshi and  meets all the limitations of the parent claims.
Sharma does not explicitly disclose causing the cost to be charged to an account associated with the endpoint device.
Lee discloses causing the cost to be charged to an account associated with the endpoint device (Para.[0067] the terminal 220 selecting the high-level network access mode by the base station 100 may include charging a monetarily additional fee).
Lee does not explicitly state the additional fee is charged to an account associated with the endpoint device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that when a terminal is charged an additional monetary fee, the fee is charged to an account associated with the terminal in order to properly bill the device requesting an increased priority communication.
Sharma and Lee are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sharma to send a notification of a cost increase and (Lee Para.[0009]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Akiyoshi as applied to claim 1 above, and further in view of Iihoshi (US 20150208336).
Re claim 11:
As discussed above, Sharmain view of Akiyoshi and Lee meet all the limitations of the parent claims.
Sharma does not explicitly disclose tracking a total amount of costs charged to the account associated with the endpoint device for increases to the priority of the traffic associated with the endpoint device in a billing period; and when the total amount of the costs exceeds a threshold cost, increasing the priority of the traffic for a duration of the billing period without causing further costs to be charged to the account associated with the endpoint device.
Iihoshi discloses tracking a total amount of costs charged to the account associated with the endpoint device for increases to the priority of the traffic associated with the endpoint device in a billing period; and when the total amount of the costs exceeds a threshold cost, increasing the priority of the traffic for a duration of the billing period without causing further costs to be charged to the account associated with the endpoint device (Fig.6 and Para.[0091]  radio access scheme selection may be made such as to suppress the communication fee due to predetermined communication, whilst radio access scheme selection may be made in favor of high radio access scheme quality for communication for which stability is a desideratum and Para.[0085]  the rate of use of the communication fee within a predetermined period, such as per-day, per/week, or per/month rate of use, has exceeded a predetermined threshold, in accordance with the policy). 

Sharma and Iihoshi are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sharma to include tracking a total costs and increasing the priority without charging further costs as taught by Iihoshi in order to respond to specified needs of users (Iihoshi Para.[0008]) and provide communication stability and user friendliness (Para.[0091]  and Para.[0110]).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Akiyoshi as applied to claim 1 above, and further in view of Watfa (US 20120275310).
Re claim 16:
As discussed above, Sharma in view of Akiyoshi meet all the limitations of the parent claim.
Sharma further discloses storing a plurality of user preferences for a parameter associated with the traffic when the priority of the traffic is increased (Para.[0091]  the UE can send a force_request to the network entity with the requested QCI value for the call with additional parameters justifying the request  and Para.[0083]  the identifier of the user device ).

selecting the second packet data session quality of service label in accordance with the selection (Para.[0033]  setting the DSCP based on the QCI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that information in a database has been stored and for the system to store the requested QCI and metrics when the priority is increased in order to track the quality level and resources that have been assigned to the UEs.
Sharma does not explicitly disclose requesting a selection of one of the plurality of user preferences for the parameter.
Watfa discloses requesting a selection of one of the plurality of user preferences for the parameter (Para.[0097]  For example, one or more preferences or profiles may be stored in the WTRU 505. At the time of the particular service offering, a WTRU 505 may prompt a user to select a particular preference or profile to be used for that service).
Sharma and Watfa are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sharma to requesting a user to select from stored preferences as taught by Watfa in order to allow a user to select a desired quality (Watfa Para.[0097]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD S ADHAMI/Primary Examiner, Art Unit 2471